DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,404,037. Although the claims at issue are not identical, they are not patentably distinct from each other because: Unlike ‘037, the present claims fail to explicitly recite a threshold value change unit which changes a threshold value for striking detection when a hand is detected approaching the struck surface; however, the independent claims more generally recite attenuating the musical sound when a hand is detected approaching the struck surface.
Allowable Subject Matter

Claims 1-14 are believed to be allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e. Double Patenting Rejection), or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims are allowable for similar reasons as recited in the Notice of Allowance for parent application 16/330372 (US patent 11,404,037).
As recited in the parent application, the previously relied upon prior art to Takasaki et al. (US 2017/0236505), Marquez et al. (US 2013/0340598), Masaki et al. (US 2009/0151475), and that which is well known in the art, fail to teach or suggest, all the limitations of the present claims, in particular, an electronic percussion instrument, which is an electronic cymbal. 
The patent application publication to Yoshino et al. (US 2017/0116972) however, teaches an electronic cymbal, configured to perform choke playing, comprising a struck surface, a striking sensor (20), and a sound production control unit as claimed (see paragraphs [0040]-[0043], [0045], [0049], [0050], [0057], [0059], [0061], and [0062]), wherein the cymbal comprises a capacitance sensor (2) (see paragraph [0138]) and an attenuation control unit (see paragraph [0071]).
However, Yoshino et al. discloses a capacitance pressure sensor which detects when a hand is holding or touching the struck surface, and fails to detect a hand or body part approaching the struck surface as presently claimed. 
The US patent application publications to Yoshimo (US 2019/0392804), Takasaki et al. (US 2017/0236505) and Masaki et al. (US 2009/0151475), teach detecting an approaching hand, but fail to teach an electronic cymbal as claimed.
After a thorough search and consideration of the prior art, no references could be found which teach or fairly suggests, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1 and 8, and their dependent claims 2-7 and 9-14, have been deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        10/20/2022